DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, 23-26, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication Number 2014/0084858) in view of Bae (U.S. Patent Publication Number 2014/0084701).
Regarding Claim 10:
Kim et al. discloses a wireless power transmitter circuit, comprising: a power conversion circuit, configured to operably convert an input power to a conversion output power, wherein the conversion output power includes a conversion output voltage (Fig.’s 4 and 6, AC/DC converter 420/612 and its related discussion; see, for example, paragraphs 0100-0104, 0128-0129, etc.); a power inverter circuit, configured to operably convert the conversion output power to an AC output power, wherein the AC output power includes an AC output current (Fig.’s 4 and 6, DC/AC converter 430/613, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc.); a resonant transmitter circuit which includes at least a transmitter coil (Fig.’s 4 and 6, source resonator 440/614, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc. as well as Fig. 1 which shows, in further detail, the resonant transmitter circuit including a transmitter coil and associated capacitor), and is configured to operably convert the AC output power to a resonant wireless power, wherein the resonant transmitter circuit has a resonant current (Fig.’s 4 and 6, source resonator 440/614, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc. which disclose transmitting AC power to a receiving device; resonant current associated with the received AC power delivered to the source resonator via the DC/AC converter); and a power control circuit (Fig.’s 4 and 6, power controller 490/619 including measurer 450/615 and comparators 470/617, 480/618, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc.), configured to operably generate a reference signal according to a resonant current related signal (Fig.’s 4 and 6, current reference value 401 and its related discussion; see, for example, paragraphs 0108-0109), and generate a conversion control signal according to a difference between the reference signal and the conversion output voltage, so as to control the power conversion circuit by the conversion control signal to regulate the resonant wireless power substantially at a predetermined first power level (Fig.’s 4 and 6, controller 490/619 with offset calculator 493, charging mode determiner 491, pulse signal generator 495, etc., and their related discussion; see, for example, paragraphs 0104, 0108-0115, etc. which discloses the controller is configured to control an amount of power to be transmitted based upon the measured values in relation to the reference value, thereby adjusting the amount of power to reach a “desired amount of power” to be transferred). While Kim teaches generating a current reference signal, Kim fails to explicitly teach generating a voltage reference signal.
However, Bae discloses a wireless power transmitter circuit, comprising: a power conversion circuit (Fig. 9, AC-DC converter 510 and its related discussion); a power inverter circuit (Fig. 9, AC power generating unit 950 and its related discussion; see, for example, paragraph 0207); and a power control circuit (Fig. 9, control unit 960 with power transmission state detecting unit 930, DC-cut off unit 980, oscillator 940, etc., and their related discussion), configured to operably generate a voltage reference signal according to a resonant current related signal (Fig.’s 9-11, steps S201-S205, S303-S305, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0261-0262, etc. which disclose measuring the intensity of the current flowing via a current sensor, and in response, utilizing a look-up table to determine a corresponding reference voltage associated with the measured current. In this instance, the voltage reference signal is represented in the form of the value provided to the control unit via the storage unit which includes the look-up table), and generate a conversion control signal according to a difference between the voltage reference signal and the conversion output voltage (Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate a voltage control signal subsequently to the AC-DC converter so as to adjust and control the DC voltage), so as to control the power conversion circuit by the conversion control signal to regulate the resonant wireless power substantially at a predetermined first power level (Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate a voltage control signal subsequently to the AC-DC converter so as to adjust and control the DC voltage having a predetermined size/ level so as to be within a preferable range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to incorporate a generated voltage reference signal, as taught within Bae, so as to provide more robust and complete control over the voltage being output in relation to the intensity of the measured current, thereby establishing a more efficient power transmission system tailored to adjust and respond to potentially undesirable differences in voltage intended and voltage output.
Regarding Claim 11:
Modified Kim teaches the limitations of the preceding claim 10. Modified Kim, in further view of Kim, discloses wherein the power control circuit includes: a voltage reference signal generator circuit, configured to operably generate the voltage reference signal according to a reference current signal and a signal related to the resonant current (resonant current related signal) (Fig.’s 4 and 6, power controller 490/619 including measurer 450/615 and comparators 470/617, 480/618, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc.; See also Bae: Fig.’s 9-11, steps S201-S205, S303-S305, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0261-0262, etc.); and a conversion control signal generator circuit, configured to operably generate the conversion control signal according to a difference between the voltage reference signal and the (Fig.’s 4 and 6, controller 490/619 with offset calculator 493, charging mode determiner 491, pulse signal generator 495, etc., and their related discussion; see, for example, paragraphs 0104, 0108-0115, etc. which discloses the controller is configured to control an amount of power to be transmitted based upon the measured values in relation to the reference value, thereby adjusting the amount of power to reach a “desired amount of power” to be transferred; See also Bae: Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate a voltage control signal subsequently to the AC-DC converter so as to adjust and control the DC voltage having a predetermined size/ level so as to be within a preferable range). The Examiner would also like to note that it has been held by the courts that the mere fact that a given structure is integral does not preclude it’s consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178. In other words, the making of an integral structure separable (e.g. in a plurality of pieces), if such is desired, would require only ordinary skill. In re Dulberg, 129 USPQ 348, 349 (CCPA 1961). In this instance, making a power control circuit (i.e. the integral structure) separable (into a plurality of pieces such as various signal generator circuits) is considered to be obvious to one of ordinary skill in the art.
Regarding Claim 12:
Modified Kim teaches the limitations of the preceding claim 10. Modified Kim, in further view of Kim, discloses wherein the resonant current decreases when the conversion output (Fig.’s 4, 6, 8, and their related discussion; see, for example, paragraphs 0104, 0110-0114, 0141, etc. which disclose the power controller is configured so as to monitor and control the current flowing within the system so as to achieve a desired output power. Power having a known relationship with current and voltage, indicated by the power formula P=I*V, wherein in order to maintain a desired power amount, P, as current I changes, the voltage V must be inversely proportional).
Regarding Claim 13:
Modified Kim teaches the limitations of the preceding claim 10. Modified Kim, in further view of Kim, discloses wherein the conversion control signal controls the power conversion circuit to regulate the AC output power or the conversion output power substantially at a predetermined second power level which is related to the first power level (Fig.’s 4 and 6, controller 490/619 with offset calculator 493, charging mode determiner 491, pulse signal generator 495, etc., and their related discussion; see, for example, paragraphs 0104, 0108-0115, etc. which discloses the controller is configured to control an amount of power to be transmitted based upon the measured values in relation to the reference value, thereby adjusting the amount of power to reach a “desired amount of power” to be transferred; see also Bae: Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate various voltage control signals to the AC-DC converter so as to adjust and control the DC voltage having a predetermined size/ level so as to be within a preferable range).
Regarding Claim 14:
Modified Kim teaches the limitations of the preceding claim 10. Modified Kim, in further view of Kim, discloses wherein the power conversion circuit is a switching buck converter circuit, a switching boost converter circuit, a switching buck-boost converter circuit, or an AC-DC converter circuit (Fig.’s 4 and 6, AC/DC converter 420/612, and its related discussion).
Regarding Claim 15:
Modified Kim teaches the limitations of the preceding claim 10. Modified Kim, in further view of Kim, discloses wherein the power inverter circuit is a class D inverter circuit, or a class E inverter circuit (Fig.’s 1, 4, and 6, PA 112, AC/DC converter 420/612, and their related discussion; see, for example, paragraphs 0048-0051 which discloses, for example, that the PA 112, acting as an inverter by converting DC voltage to an AC voltage, may have class-E features).
Regarding Claim 16:
Modified Kim teaches the limitations of the preceding claim 10. Modified Kim, in further view of Kim, discloses wherein the conversion control signal controls the power conversion circuit to regulate the resonant current (Fig.’s 4 and 6, power controller 490/619 and its related discussion; see, for example, paragraphs 0110-0115, 0129-0132, etc. which discloses the power controller providing control signals to the power conversion circuit so as to regulate the resonant current subsequently corresponding to an amount of power to be transmitted) or the AC output current substantially at a predetermined level when the conversion output voltage is lower than a predetermined voltage threshold.
Regarding Claim 23:
Kim et al. discloses a power control circuit, configured to operably control a wireless power transmitter circuit (Fig.’s 4 and 6, power controller 490/619 including measurer 450/615 and comparators 470/617, 480/618, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc.), which comprises: a power conversion circuit, configured to operably convert an input power to a conversion output power, wherein the conversion output power includes a conversion output voltage (Fig.’s 4 and 6, AC/DC converter 420/612 and its related discussion; see, for example, paragraphs 0100-0104, 0128-0129, etc.); a power inverter circuit, configured to operably convert the conversion output power to an AC output power, wherein the AC output power includes an AC output current (Fig.’s 4 and 6, DC/AC converter 430/613, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc.); and a resonant transmitter circuit which includes at least a transmitter coil (Fig.’s 4 and 6, source resonator 440/614, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc. as well as Fig. 1 which shows, in further detail, the resonant transmitter circuit including a transmitter coil and associated capacitor), and is configured to operably convert the AC output power to a resonant wireless power, wherein the resonant transmitter circuit has a resonant current (Fig.’s 4 and 6, source resonator 440/614, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc. which disclose transmitting AC power to a receiving device; resonant current associated with the received AC power delivered to the source resonator via the DC/AC converter); the power control circuit including a reference signal generator circuit, configured to operably generate a reference signal according to a reference current signal and the resonant current related signal (Fig.’s 4 and 6, power controller 490/619 including measurer 450/615 and comparators 470/617, 480/618, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, current reference value 401, etc., and their related discussion; see, for example, paragraphs 0100-0104, 0108-0109, 0128-0130, etc.); and a conversion control signal generator circuit, configured to operably generate a conversion control signal according to a difference between the reference signal and the conversion output voltage, so as to control the power conversion circuit by the conversion control signal to regulate the resonant wireless power substantially at a predetermined first power level (Fig.’s 4 and 6, controller 490/619 with offset calculator 493, charging mode determiner 491, pulse signal generator 495, etc., and their related discussion; see, for example, paragraphs 0104, 0108-0115, etc. which discloses the controller is configured to control an amount of power to be transmitted based upon the measured values in relation to the reference value, thereby adjusting the amount of power to reach a “desired amount of power” to be transferred). While Kim teaches generating a current reference signal, Kim fails to explicitly teach generating a voltage reference signal.
However, Bae discloses a power control circuit configured to operably control a wireless power transmitter circuit (Fig. 9, control unit 960 with power transmission state detecting unit 930, DC-cut off unit 980, oscillator 940, etc., and their related discussion) which comprises a power conversion circuit (Fig. 9, AC-DC converter 510 and its related discussion); a power (Fig. 9, AC power generating unit 950 and its related discussion; see, for example, paragraph 0207); the power control circuit including a voltage reference signal generator circuit, configured to operably generate a voltage reference signal according to a reference current signal and the resonant current related signal (Fig.’s 9-11, steps S201-S205, S303-S305, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0261-0262, etc. which disclose measuring the intensity of the current flowing via a current sensor, and in response, utilizing a look-up table to determine a corresponding reference voltage associated with the measured current. In this instance, the voltage reference signal is represented in the form of the value provided to the control unit via the storage unit which includes the look-up table); and a conversion control signal generator circuit, configured to operably generate a conversion control signal according to a difference between the voltage reference signal and the conversion output voltage (Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate a voltage control signal subsequently to the AC-DC converter so as to adjust and control the DC voltage), so as to control the power conversion circuit by the conversion control signal to regulate the resonant wireless power substantially at a predetermined first power level (Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate a voltage control signal subsequently to the AC-DC converter so as to adjust and control the DC voltage having a predetermined size/ level so as to be within a preferable range). It would have been Nerwin v. Erlichman, 168 USPQ 177, 178. In other words, the making of an integral structure separable (e.g. in a plurality of pieces), if such is desired, would require only ordinary skill. In re Dulberg, 129 USPQ 348, 349 (CCPA 1961). In this instance, making a power control circuit (i.e. the integral structure) separable (into a plurality of pieces such as various signal generator circuits) is considered to be obvious to one of ordinary skill in the art.
Regarding Claim 24:
Modified Kim teaches the limitations of the preceding claim 23. Modified Kim, in further view of Kim, discloses wherein the resonant current decreases when the conversion output voltage increases, and the resonant current increases when the conversion output voltage decreases (Fig.’s 4, 6, 8, and their related discussion; see, for example, paragraphs 0104, 0110-0114, 0141, etc. which disclose the power controller is configured so as to monitor and control the current flowing within the system so as to achieve a desired output power. Power having a known relationship with current and voltage, indicated by the power formula P=I*V, wherein in order to maintain a desired power amount, P, as current I changes, the voltage V must be inversely proportional).
Regarding Claim 25:
Modified Kim teaches the limitations of the preceding claim 23. Modified Kim, in further view of Kim, discloses wherein the conversion control signal controls the power conversion circuit to regulate the AC output power or the conversion output power substantially at a predetermined second power level which is related to the first power level (Fig.’s 4 and 6, controller 490/619 with offset calculator 493, charging mode determiner 491, pulse signal generator 495, etc., and their related discussion; see, for example, paragraphs 0104, 0108-0115, etc. which discloses the controller is configured to control an amount of power to be transmitted based upon the measured values in relation to the reference value, thereby adjusting the amount of power to reach a “desired amount of power” to be transferred; see also Bae: Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate various voltage control signals to the AC-DC converter so as to adjust and control the DC voltage having a predetermined size/ level so as to be within a preferable range).
Regarding Claim 26:
Modified Kim teaches the limitations of the preceding claim 23. Modified Kim, in further view of Kim, discloses wherein the conversion control signal controls the power conversion circuit to regulate the resonant current (Fig.’s 4 and 6, power controller 490/619 and its related discussion; see, for example, paragraphs 0110-0115, 0129-0132, etc. which discloses the power controller providing control signals to the power conversion circuit so as to regulate the resonant current subsequently corresponding to an amount of power to be transmitted) or the AC output current substantially at a predetermined level when the conversion output voltage is lower than a predetermined voltage threshold.
Regarding Claim 33:
Kim et al. discloses a control method, for use in controlling a wireless power transmitter circuit which comprises: a power conversion circuit, configured to operably convert an input power to a conversion output power, wherein the conversion output power includes a conversion output voltage (Fig.’s 4 and 6, AC/DC converter 420/612 and its related discussion; see, for example, paragraphs 0100-0104, 0128-0129, etc.); a power inverter circuit, configured to operably convert the conversion output power to an AC output power, wherein the AC output power includes an AC output current (Fig.’s 4 and 6, DC/AC converter 430/613, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc.); and a resonant transmitter circuit which includes at least a transmitter coil (Fig.’s 4 and 6, source resonator 440/614, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc. as well as Fig. 1 which shows, in further detail, the resonant transmitter circuit including a transmitter coil and associated capacitor), and is configured to operably (Fig.’s 4 and 6, source resonator 440/614, and their related discussion; see, for example, paragraphs 0100-0104, 0128-0130, etc. which disclose transmitting AC power to a receiving device; resonant current associated with the received AC power delivered to the source resonator via the DC/AC converter); the control method comprising: generating a reference signal according to a signal related to the resonant current (Fig.’s 4 and 6, current reference value 401 and its related discussion; see, for example, paragraphs 0108-0109); generating a conversion control signal according to a difference between the reference signal and the conversion output voltage; and controlling the power conversion circuit by the conversion control signal to regulate the resonant wireless power substantially at a predetermined first power level (Fig.’s 4 and 6, controller 490/619 with offset calculator 493, charging mode determiner 491, pulse signal generator 495, etc., and their related discussion; see, for example, paragraphs 0104, 0108-0115, etc. which discloses the controller is configured to control an amount of power to be transmitted based upon the measured values in relation to the reference value, thereby adjusting the amount of power to reach a “desired amount of power” to be transferred). While Kim teaches generating a current reference signal, Kim fails to explicitly teach generating a voltage reference signal.
However, Bae discloses a control method, for use in controlling a wireless power transmitter circuit which comprises: a power conversion circuit (Fig. 9, AC-DC converter 510 and its related discussion); a power inverter circuit (Fig. 9, AC power generating unit 950 and its related discussion; see, for example, paragraph 0207); and a resonant transmitter circuit which includes at least a transmitter coil, and is configured to operably convert the AC output (Fig. 9, transmission unit 910 and its related discussion; see, for example, paragraph 0206); the control method comprising: generating a voltage reference signal according to a signal related to the resonant current (Fig.’s 9-11, steps S201-S205, S303-S305, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0261-0262, etc. which disclose measuring the intensity of the current flowing via a current sensor, and in response, utilizing a look-up table to determine a corresponding reference voltage associated with the measured current. In this instance, the voltage reference signal is represented in the form of the value provided to the control unit via the storage unit which includes the look-up table); generating a conversion control signal according to a difference between the voltage reference signal and the conversion output voltage (Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate a voltage control signal subsequently to the AC-DC converter so as to adjust and control the DC voltage); and controlling the power conversion circuit by the conversion control signal to regulate the resonant wireless power substantially at a predetermined first power level (Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate a voltage control signal subsequently to the AC-DC converter so as to adjust and control the DC voltage having a predetermined size/ level so as to be within a preferable range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding Claim 34:
Modified Kim teaches the limitations of the preceding claim 33. Modified Kim, in further view of Kim, discloses wherein the resonant current decreases when the conversion output voltage increases, and the resonant current increases when the conversion output voltage decreases (Fig.’s 4, 6, 8, and their related discussion; see, for example, paragraphs 0104, 0110-0114, 0141, etc. which disclose the power controller is configured so as to monitor and control the current flowing within the system so as to achieve a desired output power. Power having a known relationship with current and voltage, indicated by the power formula P=I*V, wherein in order to maintain a desired power amount, P, as current I changes, the voltage V must be inversely proportional).
Regarding Claim 35:
Modified Kim teaches the limitations of the preceding claim 33. Modified Kim, in further view of Kim, discloses controlling the power conversion circuit by the conversion control signal to regulate the AC output current or the conversion output power substantially at a predetermined second power level which is related to the first power level (Fig.’s 4 and 6, controller 490/619 with offset calculator 493, charging mode determiner 491, pulse signal generator 495, etc., and their related discussion; see, for example, paragraphs 0104, 0108-0115, etc. which discloses the controller is configured to control an amount of power to be transmitted based upon the measured values in relation to the reference value, thereby adjusting the amount of power to reach a “desired amount of power” to be transferred; see also Bae: Fig.’s 9-11, steps S207-S211, S305, S307, S309, S317, etc., and their related discussion; see, for example, paragraphs 0206-0214, 0219, 0223, 0247-0249, 0261-0262, etc. which disclose the control unit is configured so as to generate various voltage control signals to the AC-DC converter so as to adjust and control the DC voltage having a predetermined size/ level so as to be within a preferable range).
Regarding Claim 36:
Modified Kim teaches the limitations of the preceding claim 33. Modified Kim, in further view of Kim, discloses wherein the conversion control signal controls the power conversion circuit to regulate the resonant current (Fig.’s 4 and 6, power controller 490/619 and its related discussion; see, for example, paragraphs 0110-0115, 0129-0132, etc. which discloses the power controller providing control signals to the power conversion circuit so as to regulate the resonant current subsequently corresponding to an amount of power to be transmitted) or the AC output current substantially at a predetermined level when the conversion output voltage is lower than a predetermined voltage threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HAL KAPLAN/Primary Examiner, Art Unit 2836